Dewey, J.
1. The St. of 1858, c. 45, § 2, does not give exclusive jurisdiction to justices of the peace of offences arising under the St. of 1855, c. 215, §§ 15,17. The jurisdiction given to justices was only a concurrent jurisdiction with the court of common pleas, as was held by this court in the case of Commonwealth v. Hudson, Hampden, 1858.
2. Under an indictment charging a single sale of spirituous liquors, it is not necessary to set forth in detail the acts and circumstances relied on to prove such sale, to entitle the government to the benefit of the provisions of § 34 of St. 1855, c. 215, providing that a delivery of intoxicating liquors, under the circumstances therein stated, is prima facie evidence of a sale of them.
3. Nor is such a provision unconstitutional. This question has been decided by this court in the case of Commonwealth v. Williams, 6 Gray, 1, under the St. of 1852, c. 322, and in the case of Commonwealth v. Wallace, 7 Gray, 222, under the St. of 1855, c. 215. Such evidence is not conclusive, but may be con *49trolled, as the court of common pleas properly ruled. That court also ruled that the burden was on the government to prove the sale beyond a reasonable doubt. Exceptions overruled.